DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-9, and 11-22 are pending in this application.

Response to Amendment
Applicant’s arguments filed on February 24th, 2021, with respect to the claims under 35 U.S.C 103 have been fully considered and persuasive. The rejection of the previous Office Action has been withdraw. 

Response to Arguments
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of prior arts of record, claims 1-6, 8-9, and 11-22 are allowed over the prior art of record. Based on the applicant’s amendment and clarification on the record and in light of the prior arts of record, U.S Patent Application Publication 2016/0140116 issued to Li et al. (hereinafter as “Li”) in view of U.S Patent Application Publication 2002/0161754 issued to Janssen et al. (hereinafter as “Janssen”) in view of U.S Patent 7,155,665 issued to Browne (hereinafter as “Browne”) in further view of U.S Patent Application Publication 2012/0313953 issued to Owen et al. (hereinafter as “Owen”) does not teach and/or render obvious the following claim limitations of the instant application in combination with the remaining of the claims:
	determine mismatched data type identifiers within the selected column of data entries based on a first subset of data entries from the column of data entries being associated with a first data type and a second subset of data entries…;and based on determining the mismatched data type identifiers between the first subset of data entries and the second subset of data entries, causing the first datatype associated with the first subset of data entries to be reassigned to the second datatype, wherein causing the first datatype to be reassigned includes: generate generating a list of two or more datatype identifiers corresponding to the mismatched datatype identifiers within the selected group of data entries, the list including a first indicator of the first data type and a second indicator of the second data type…”.

	With regards to the above limitation, U.S Patent Application Publication 2016/0140116 issued to Li et al. (hereinafter as “Li”) teaches migrating data between two systems. The computer identifies the similarities between the first columns in the source database and a second column in the destination database based on the column names and compatible data types in the information. As shown in Fig. 1 shown below, there are two databases in which comprises of a structure for the respective areas (Source and destination). The system observe both systems and comparing the columns for the data types. 


    PNG
    media_image1.png
    647
    450
    media_image1.png
    Greyscale

	As shown above, the system determining whether the destination’s data types for the columns matches with the source’s data types. Li is the closest prior art to teach a data type identifier changing application in such provides the user an interface by observing the table that includes the data entries comprising of rows and columns, where the data entry in the table can be identified on the value based on its similarities. Li specify on [0067]-[0069], “selects the best matches in matching column names…as similarities” and determines the mismatch data type identifies as indicated on [0072], “if the first data type is currency and the second data type is an integer, then the data types are said to be incompatible”. However, Li does not explicitly teach the amended limitation in combination with the rest of the limitation in which comprises of “determine mismatch data type identifiers…based on determining the mismatch data type identifiers between the first subset of data entries and the second subset of data entries in which causes the first subset of data entries and second the second subset of data 
Such detection between the data types to be reassigned would reduce data redundancy and improve the data consistency by observing an error within the data column itself. When an error is notify, the user can provide to readjust the data accordingly and perform a conversion by providing them a selection of data types to be perform to provide the conversion. Previous mismatched columns operation to correct them the issues does not solve the way the amended limitations provides (Janssen solves this problem, however Jannsen does not have the element in which utilizes a data type identifier to be assigned to the row to change and correct a data type mismatch in the selected column with multiple options). Thus, the claimed invention’s novelty would provide a way to reduce data redundancy by providing multiple options to adjust accordingly to correct the issue. 

Also, U.S Patent Application Publication 2002/0161754 issued to Janssen et al. (hereinafter as “Janssen”) teaches relational database in which stores, administrates, and queries data according to the user’s input. The content of the database table is received in a variety of way that include accessing the data of the individual columns and offer the user a suitable method of accessing the column and determine whether the data matches with the current column. As shown below in Figs. 4 and 5, the system 

    PNG
    media_image2.png
    642
    326
    media_image2.png
    Greyscale

(Janssen’s Figs. 4 and 5)

As shown above, Janssen’s description describes changing a first type of data to a second data type, however Janssen’s teaching does not teach or suggest determining a mismatched data type identifiers for two subsets of data entries  and then reassigning the first data type identifiers for the first subset to the second data type identifiers for the second subset. Such detection between the data types to be reassigned would reduce data redundancy and improve the data consistency by observing an error within the data column itself. When an error is notify, the user can provide to readjust the data accordingly and perform a conversion by providing them a selection of data types to be 

Furthermore, U.S Patent 7,155,665 issued to Browne (hereinafter as “Browne”) teaches data type identifier changing application in which generates row counts corresponding a number of rows in the selected column in which corresponds to a drop down menu in which allows the user to provide options to select and perform conversion when necessary. Browne is the closest prior art to teach generating row counts and provide an option to provide more than one or more data type identifier, however, Browne does not explicitly teach determining the mismatch data type identifiers within the selected column of the data entries and based on that subset allowing the system to reassign the columns accordingly by generating a list of two or more data type identifiers and causing the first subset of data entries to be reassigned to the second datatype. Such detection between the data types to be reassigned would reduce data redundancy and improve the data consistency by observing an error within the data column itself. When an error is notify, the user can provide to readjust the data accordingly and perform a conversion by providing them a selection of data types to be perform to provide the conversion compare to the traditional conversion of identifying and correcting mismatch columns more efficiently.  

Finally, U.S Patent Application Publication 2012/0313953 issued to Owen et al. (hereinafter as “Owen”) teaches a data type identifier changing application in which selects and display sample data entries in rows of the two or more data type identifiers 

A further search was conducted for the claims in the instant application, the closest prior art of records found were U.S Patent Application Publication 2005/0102303 issued to Russell et al. (hereinafter as “Russell”) and U.S Patent Application Publication 2009/0024551 issued to AGRAWAL et al. (hereinafter as “AGRAWAL”). 

Russell teaches schema definitions according to a data type and column name for the selected columns in the first data and determine whether the data in other column in the second data set is not compatible with the format by observing the schema definition utilizing the selected data quality model. Russell is the closest prior 

	AGRAWAL teaches a structure of a column in a first data set having a plurality of columns and records and determination is made as to whether a structure of the second data set is compatible with the schema definition in the selected data quality model. AGRAWAL specify two models and compares each models by validating the values in the column to determine a mismatch in the columns according to a threshold, however, AGRAWAL does not explicitly teach the novelty of the invention in which comprises of “determine mismatch data type identifiers…based on determining the mismatch data type identifiers between the first subset of data entries and the second subset of data entries in which causes the first subset of data entries and second the second subset of data entries…to be reassigned to the second data type, wherein causing the first datatype to be reassigned includes…and generating a list of two or 

Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The above limitation, when combine with the rest of the limitation recited in independent claims 1, 11, and 18 in combination with the current elements are both novel and unobvious over the prior of record.
Dependent claims 2-6, 8-9, 12-17, 19-22 are being definite, further limiting, and fully enabled by the specification are allowed by virtue of their dependency on the corresponding independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


4/7/2021


/ANDREW N HO/Examiner
Art Unit 2162    


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162